Citation Nr: 0014672	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a nervous disorder 
(diagnosed as schizophrenia and dementia) as secondary to the 
service-connected disabilities of tinnitus, residuals of 
tympanic membrane perforation and hearing loss.

2.  Entitlement to service connection for residuals of an eye 
injury.

3.  Entitlement to service connection for residuals of a nose 
injury.

4.  Entitlement to service connection for dizziness 
(vertigo).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty in from August 1955 to 
August 1957.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Jackson, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which service connection was denied for a nervous 
disorder (diagnosed as schizophrenia and dementia), residuals 
of an eye injury, residuals of a nose injury and dizziness 
(vertigo).


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a nervous disorder, which can be 
related to his service-connected disabilities of tinnitus, 
residuals of tympanic membrane perforation and hearing loss.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from residuals of an eye injury, which can 
be related to his period of service.

3.  The veteran has not been shown by competent medical 
evidence to suffer from residuals of a nose injury, which can 
be related to his period of service.

4.  The veteran has not been shown by competent medical 
evidence to suffer from dizziness (vertigo), which can be 
related to his period of service.


CONCLUSIONS OF LAW

1.  The veteran has failed to present evidence of a well-
grounded claim for entitlement to service connection for a 
nervous disorder.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.310(a) (1999).

2.  The claim for service connection for residuals of an eye 
injury is not well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 
1112, 1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 
3.303 (1999).

3.  The claim for service connection for residuals of a nose 
injury is not well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 
1112, 1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 
3.303 (1999).

4.  The claim for service connection for dizziness (vertigo) 
is not well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 
1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The veteran has not claimed combat service.  He did not serve 
during a period of war.  The Board accordingly finds that the 
veteran is not shown to have engaged in combat and is thus 
not entitled to application of 38 U.S.C.A. § 1154(b).  

The Board notes that the veteran's January 1998 RO hearing 
testimony was not related to the current issues on appeal.  

I.  Nervous Disorder (diagnosed as schizophrenia and 
dementia)

Under the applicable criteria, service connection may be 
granted for disabilities, which are proximately due to, or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

The veteran has claimed that he suffers from a nervous 
disorder, which he stated is directly related to his service-
connected disabilities of tinnitus, residuals of tympanic 
membrane perforation and hearing loss.  The record shows that 
the veteran has been diagnosed with schizophrenia and 
dementia, however he has not provided competent medical 
evidence of a nexus between his schizophrenia and dementia 
and his service connected disabilities of tinnitus, residuals 
of tympanic membrane perforation and hearing loss.  Under 
these circumstances, the Board finds that the veteran's claim 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999).  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's service medical records do not show complaints 
of, treatment for or diagnosis of a psychiatric disorder.  A 
psychiatric disorder was not noted on the August 1955 
enlistment examination or on the August 1957 separation 
examination.  

The VA examined the veteran in April 1959, September 1990, 
June 1997 and September 1998.  Schizophrenia, paranoid type 
and dementia not otherwise specified were diagnosed in 
September 1998.  The examiner reviewed the claims file and 
commented that the veteran gave a history of psychosis and 
memory impairment.  He indicated that there appeared to be no 
obvious relationship between the veteran's tympanic 
perforation and psychiatric symptoms.  

VA outpatient treatment records dated March 1997 to August 
1998 do not show diagnosis of or treatment for a psychiatric 
disorder.  

Private records dated December 1958 to January 1999 show that 
the veteran was diagnosed with mild anxiety in February 1959 
and anxiety with gastrointestinal symptoms in March 1959.  In 
February 1959 the veteran reported headaches that were not 
related to any other diagnoses.  The private physician noted 
that the veteran was hyperventilating and that he had been 
there once before for this.  In March 1959 the veteran 
complained of headaches since November.  The private 
physician noted that the veteran was out of work and had 
recurrent headaches, gastric distress and felt as if his skin 
was crawling.  

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, it is noted that schizophrenia, paranoid 
type and dementia not otherwise specified have been 
diagnosed.  However, no examiner has stated that the 
veteran's schizophrenia, paranoid type and dementia not 
otherwise specified were proximately due to or the result of 
his service-connected disabilities of tinnitus, residuals of 
tympanic membrane perforation and hearing loss.  In fact, the 
VA examiner indicated that there appeared to be no obvious 
relationship between the veteran's tympanic perforation and 
psychiatric symptoms.  

The veteran has submitted private medical records in which 
mild anxiety and anxiety with gastrointestinal symptoms was 
diagnosed.  The private physician did not indicate that the 
mild anxiety or the anxiety with gastrointestinal symptoms 
were proximately due to or the result of his service-
connected disabilities of tinnitus, residuals of tympanic 
membrane perforation and hearing loss.  The private 
physician's diagnosis was based completely on the veteran's 
statements and is therefore not competent.  See LaShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence...and cannot enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 3 
Vet. App. 510, 513 (1992)).  

Despite the presence of a current disability, there is no 
objective evidence linking the current disability and the 
service-connected disabilities of tinnitus, residuals of 
tympanic membrane perforation and hearing loss.  While the 
veteran believes that such a relationship exists, he is not 
competent, as a layperson, to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board concludes that the claim is not well grounded, and 
that the veteran's claim of entitlement to service connection 
for a nervous disorder (diagnosed as schizophrenia and 
dementia) must be denied.  

The veteran has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that veteran that his application is incomplete or of 
actions necessary to complete it.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim is 
not well grounded and claimant inform VA of the existence of 
certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).

II.  Residuals of an Eye Injury

The August 1955 enlistment examination report showed that the 
veteran's eyes were normal.  However, defective color vision 
was noted in August 1955.  The veteran's service medical 
records do not show complaints of, treatment for or diagnosis 
of an eye injury.  The veteran's eyes were normal on his 
August 1957 separation examination report.  

At the April 1959 VA examination the veteran reported 
markedly impaired vision of the right eye.  Upon examination 
the lids, lashes and conjunctivae were normal.  The visual 
acuity with either eye with his glasses was 20/20.  His 
pupils were equal, regular and reacted promptly to direct and 
consensual light and in convergence.  The pupils were dilated 
in order to get a good view of the fundi.  With the pupils 
well dilated it was found that there were no signs of 
disease.  The diagnosis was bilateral myopic astigmatism.  
The RO denied service connection for bilateral myopic 
astigmatism as a constitutional or developmental abnormality.  

Private medical records dated December 1958 to March 1959 
show that the veteran complained of a little trouble with his 
eyes.  In December 1958 the emergency room physician 
indicated that the veteran's eye examination was normal and 
the diagnosis was refractive error.  

VA outpatient treatment record dated November 1997 shows that 
the veteran was seen in the ophthalmology clinic.  The 
impression was non-insulin dependent diabetes without 
retinopathy.

The VA examined the veteran in August 1998.  The impression 
was myopic bilateral astigmatism with presbyopia.  The 
examiner commented that the veteran had a normal eye 
examination except for refractive error along with 
presbyopia, which was normal for his age.  He stated that the 
veteran's vague mild visual complaints may be explained by 
the need for newer glasses with stronger bifocals.  

The veteran's statement that he has residuals of an eye 
injury that are related to his active service cannot serve to 
well ground the claim because he is not shown to be competent 
to make such an allegation, as this requires competent 
medical evidence which indicates that the claim is plausible 
or possible.  Caluza, 7 Vet. App. at 507; see also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 
Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The Board notes that the veteran was discharged from service 
in August 1957 and the record shows treatment for eye 
complaints in December 1958.  However, the private physician 
indicated that the veteran's eye examination was normal and 
the diagnosis was refractive error.  The private physician 
did not find any residuals of an eye injury.  There is no 
medical opinion of record indicating a nexus between the 
veteran's eye complaints in 1958 and his service.  In view of 
the absence of these facts, his allegation that there is some 
relationship to active service is unsupported.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for residuals of an eye injury is not well 
grounded and is denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeals on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).

III.  Residuals of a Nose Injury

The August 1955 enlistment examination report showed that the 
veteran's nose was normal.  The veteran's service medical 
records do not show complaints of, treatment for or diagnosis 
of a nose injury.  The veteran's nose was normal on his 
August 1957 separation examination report.  

A private emergency room record, dated December 1958, 
indicated that the veteran reported falling down about 5 
stairs and landed on his mouth and nose about 1/2 hour prior 
to the emergency room visit.  The impression was a nasal 
fracture.  The radiology report revealed that there was no 
obvious fracture of the facial bones.  The nasal bones could 
not be evaluated from the study.  

The VA examined the veteran in April 1959.  His nose and 
sinuses were in good condition with no gross abnormalities 
being noted.  The ENT report revealed that the septum was 
slightly deviated to the right but there was plenty of 
breathing space and the nasal mucous membrane appeared 
normal.  The diagnosis was septal deviation, slight, 
inoffensive.  

The VA examined the veteran in September 1990.  His nasal 
cavities were within normal limits except for a mild 
deviation of the nasal septum.  Paranasal sinuses were 
negative.  The oral cavity, pharynx, larynx and neck were all 
within normal limits.  

When the VA examined the veteran in June 1997 no nose 
complaints were noted.  The external nasal and paranasal 
sinus structures were all normal.  Internally, the septum was 
very mildly deviated without any significant obstruction.  
The turbinates were normal and no polyps, masses or 
infectious drainage was seen.  The sinuses, pharynx, larynx 
and the oral cavity findings were negative.  There was no 
diagnosis given with regard to the nose.  

The VA examined the veteran in August 1998.  The external 
nasal structures were all within normal limits.  Internally, 
the septum was deviated moderately to the right.  The 
examiner did not see any polyps, infectious drainage, mass 
lesions or other abnormalities.  The sinuses appeared normal.  
The oral cavity examination showed no lesions or 
abnormalities of the mucosal surface and function and 
structure were all within normal limits.  The pharynx was 
clear with no evidence of infection.  The larynx was normal. 
There was no diagnosis given with regard to the nose.

The veteran's statement that he has residuals of an nose 
injury that are related to his active service cannot serve to 
well ground the claim because he is not shown to be competent 
to make such an allegation, as this requires competent 
medical evidence which indicates that the claim is plausible 
or possible.  Caluza, 7 Vet. App. at 507; see also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 
Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The Board notes that the veteran was discharged from service 
in August 1957 and the record shows treatment for a nose 
injury in December 1958.  The veteran reported falling down 
about 5 stairs and landed on his mouth and nose about 1/2 
hour prior to the emergency room visit.  The impression was a 
nasal fracture.  This event occurred over one year after the 
veteran's separation from service.  The Board concedes that 
the veteran suffered a nasal fracture, but, the accident, 
which caused the fracture, occurred over one year after his 
separation from service.  The service medical records do not 
show a nose injury while the veteran was in service.  There 
is no medical opinion of record indicating a nexus between 
the veteran's nose injury due to a fall in 1958 and his 
service.  In view of the absence of these facts, his 
allegation that there is some relationship to active service 
is unsupported.  Therefore, the Board concludes that the 
veteran's claim for service connection for residuals of a 
nose injury is not well grounded and is denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeals on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).

IV.  Dizziness (Vertigo)

The August 1955 enlistment examination report does not make 
reference to dizziness or vertigo.  The veteran's service 
medical records do not show complaints of, treatment for or 
diagnosis of dizziness or vertigo.  The veteran's August 1957 
separation examination report does not mention dizziness or 
vertigo.  

At the June 1997 VA examination the veteran reported a recent 
history of vertigo.  It was the examiner's impression that 
the veteran had experienced a traumatic acoustic episode 
described in his history.  The examiner stated that he 
strongly suspected that the veteran had a diabetic based 
vascular problem with recurrent episodes of diminished 
circulation to the labyrinth which was producing his 
recurring hearing loss episodes.

VA outpatient treatment records show that the veteran 
reported dizzy spells in March 1998.  He described dizziness 
and lightheadedness when he rose from sitting.  The diagnosis 
was bilateral sensorineural hearing loss.  

At the August 1998 VA examination the veteran reported 
dizziness due to a cannon explosion in service in 1956.  He 
informed the examiner that he was dizzy for a month after the 
explosion.  On examination each auricle and external auditory 
canal was normal.  The tympanic membranes showed mild well 
healed scars without any evidence of cholesteatoma, 
infections, or middle ear fluid.  Clinical evaluation of the 
hearing showed a moderate bilateral high frequency 
neurosensory change.  

The examiner felt that the veteran had significant traumatic 
labyrinthitis with associated severe vertigo, secondary to 
his acute acoustic trauma.  The vertigo improved slowly, but 
had recently recurred.  He opined that some of the 
fluctuations in the veteran's vertigo over the recent years 
were probably secondary to diabetic vascular changes 
affecting the labyrinth.  In essence the veteran had two 
clinical situations.  First he had a severe traumatic injury 
with labyrinthitis and secondly he had superimposed 
vasculitis probably secondary to his diabetes mellitus, which 
had affected his labyrinth.  The examiner stated that it was 
also probable that the veteran's previous labyrinthitis had 
made his labyrinth more sensitive to vascular changes.  

The VA neurologist, in September 1998 indicated that there 
were no significant neurologic deficits except for the 
hearing problem.  His symptoms were those of postural mild 
nonvertiginous dizziness which often followed minor head 
trauma but may have other explanations.  

An October 1998 addendum to the August 1998 VA examination 
report provided that the previous opinion was based entirely 
upon the veteran's reported history given at the examination.  
After review of the claims file the VA examiner opined that 
the veteran had a significant traumatic episode secondary to 
acoustic trauma in which he sustained some hearing loss and 
vertigo.  Further, it was his impression that the veteran's 
current dizziness was secondary to his diabetes mellitus and 
was not the result of his original injury.  

The veteran's statement that his dizziness or vertigo is 
related to his active service cannot serve to well ground the 
claim because he is not shown to be competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that the veteran was discharged from service 
in August 1957 and the record shows treatment for dizziness 
or vertigo in June 1997, almost forty years after separation 
from service.  A perforated tympanic membrane injury was 
incurred as the result of a muzzle blast in April 1956.  
However, the service medical records do not show complaints 
of, treatment for or diagnosis of dizziness or vertigo.  

Although the August 1998 VA examiner felt that the veteran 
had significant traumatic labyrinthitis with associated 
severe vertigo, secondary to his acute acoustic trauma.  He 
also opined that some of the fluctuations in the veteran's 
vertigo over the recent years were probably secondary to 
diabetic vascular changes affecting the labyrinth.  The 
August 1998 VA examiner's opinion was based completely on the 
veteran's statements and is therefore not competent.  See 
LaShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical 
evidence...and cannot enjoy the presumption of truthfulness 
accorded by Justus v. Principi, 3 Vet. App. 510, 513 (1992)). 

In October 1998 after a review of the claims file it was the 
VA examiner's impression that the veteran's current dizziness 
was secondary to his diabetes mellitus and was not the result 
of his original injury.  The VA neurologist, in September 
1998 indicated that the veteran's symptoms were those of 
postural mild nonvertiginous dizziness which often followed 
minor head trauma but may have other explanations.  

There is no competent medical opinion of record indicating a 
nexus between the veteran's current dizziness or vertigo and 
his service.  In view of the absence of these facts, his 
allegation that there is some relationship to active service 
is unsupported.  Therefore, the Board concludes that the 
veteran's claim for service connection for dizziness or 
vertigo is not well grounded and is denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeals on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

Service connection for a nervous disorder (diagnosed as 
schizophrenia and dementia) is denied.

Service connection for an eye injury is denied.

Service connection for a nose injury is denied.

Service connection for dizziness (vertigo) is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

